PER CURIAM.
The sole issue on appeal is whether the trial court correctly held that Minnesota state income taxes on iron ore royalties are not an allowable expenditure under I.R.C. § 272 and thus taxpayers may only deduct them from ordinary income rather than adding those taxes to basis under I.R.C. § 631(c).
We have carefully reviewed the briefs and records and are convinced that no error of law was committed by the trial court. Accordingly, we affirm on the basis of the opinion of the trial court. Higgins Co. v. United States, 39 AFTR2d 77-702 (1977).